DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Keski-Jaskari (US 2019/0179472) in view of Min (US 2017/0100096) Bogdanov (US 2021/0231472).
Regarding claims 1 and 13, Keski-Jaskari teaches A device, comprising: a touch surface ([0001] technical field being a touch user interface); a plurality of piezoelectric sensors mechanically coupled to the touch surface (Fig. 1-4 show piezo key matrix 10 with piezoelectric sensors 11A-P coupled to surface of key matrix 10), each piezoelectric sensors in the plurality of piezoelectric sensor being configured to convert a force applied to the piezoelectric sensor via the touch surface into an electrical signal ([0064] teaches users apply pressure while touching the interface and the energy is converted to electrical charge by piezoelectric sensor elements), and a wakeup circuitry electrically coupled to the plurality of piezoelectric sensors, wherein the wakeup circuitry is configured to: obtain the electrical signal from each piezoelectric sensor in the plurality of piezoelectric sensors; produce a sum signal ( common reference net of  141 and 142); compare the sum signal to a preconfigured condition; and in response to the sum signal fulfilling the preconfigured condition, provide a wakeup signal ([0038] teaches 141 common reference net for rows of piezoelectric elements and 142 common reference net for columns of piezoelectric elements, 143 measures a difference of the common reference nets 141 and 142 [0073] teaches the comparator has a trigger threshold level to distinguish touch from noise, and the comparator triggers the controller 30 to wake up based on a touch being determined from the difference between common reference nets 141 and 142). Although Keski-Jaskari teaches the limitations as discussed above he does not teach wherein the plurality of piezoelectric sensors includes at least a first subset of piezoelectric sensors and a second subset of piezoelectric sensors; and assign a positive sign to electrical signals obtained from the first subset of piezoelectric sensors and assign a negative sign to electrical signals obtained from the second subset of piezoelectric sensors by summing the obtained electrical signals according to the assigned signs.
However in the same field of recognizing touch on a surface, Min teaches the plurality of piezoelectric sensors includes at least a first subset of piezoelectric sensors and a second subset of piezoelectric sensors; and  summing the obtained electrical signals according to the assigned signs ([0016][00195] teach that transducers of a first subset are in odd columns/rows and transducers of a second subset are in even columns/rows. Figs. 2, 4, 8 show the ABF comprising summing circuitry.).
Therefore it would have been obvious to one of ordinary skill in the art to combine the device as taught by Keski-Jaskari with the method as taught by Min. This combination would allow the system to effectively determine a difference between a touch and noise as taught by Keski-Jaskari. Although the  combination teaches the limitations as discussed above, they fail to teach and assign a positive sign to electrical signals obtained from the first subset of piezoelectric sensors and assign a negative sign to electrical signals obtained from the second subset of piezoelectric sensors by summing electrical signals.
However in the same field of monitoring transducer signals, Bogdanov teaches a method where the system will assign a positive sign to electrical signals obtained from the first subset of piezoelectric sensors and assign a negative sign to electrical signals obtained from the second subset of piezoelectric sensors by summing electrical signals (Fig. 2-3, steps 166-200 teach driving a piezoelectric transducer to capture positive peak voltage and negative peak voltage, and summing the values (element 206)to determine a conditional outcome. Therefore it is understood from these teachings that transducers could be assigned positive and negative peak values respectively to determine a desired outcome.).
Therefore it would have been obvious to one of ordinary skill in the art to combine the device as taught by Keski-Jaskari with the method as taught by Min and the method as taught by Bogdanov. This combination would allow the system to effectively determine a difference between a touch and noise as taught by Keski-Jaskari.
Regarding claim 2,Keski-Jaskari teaches wherein the preconfigured condition comprises at least one preconfigured threshold value for the sum signal[0073] teaches the comparator has a trigger threshold level to distinguish touch from noise, and the comparator triggers the controller 30 to wake up based on a touch being determined from the difference between common reference nets 141 and 142).
Regarding claims 3 and 14, Keski-Jaskari teaches wherein the at least one preconfigured threshold value comprises a maximum value for the sum signal, a minimum value for the sum signal, and/or a maximum value for an absolute value of the sum signal ([0073] teaches the comparator has a trigger threshold level to distinguish touch from noise, and the comparator triggers the controller 30 to wake up based on a touch being determined from the difference between common reference nets 141 and 142).
Regarding claims 4 and 15, Keski-Jasakari wherein the device is further configured to adjust the at least one preconfigured threshold value in response to the sum Signal fulfilling the threshold value([0073] teaches the comparator has a trigger threshold level to distinguish touch from noise, and the comparator triggers the controller 30 to wake up based on a touch being determined from the difference between common reference nets 141 and 142).
Regarding claim 5, Keski-Jasakari teaches wherein the wakeup circuitry further comprises a plurality of switches, wherein each switch in the plurality of switches is electrically coupled to a piezoelectric sensor in the plurality of piezoelectric sensors and is configured to assign the piezoelectric sensor to the first subset of piezoelectric sensors or to the second subset of piezoelectric sensors (Figs. 2-4 switches 12A-D and Switches 13A-D).
Regarding claim 6, Keski-Jasakari wherein the plurality of switches comprises a pre-settable or programmable bank of selection switches ((Figs. 2-4 switches 12A-D and Switches 13A-D. It is understood that the switch functionality is preset.).

Regarding claim 7, Bogdanov teaches wherein the plurality of piezoelectric sensors are geometrically arranged in such a way that each piezoelectric sensor in the first subset of piezoelectric sensors that is not at an edge of the plurality of piezoelectric sensors is neighbored by at least one piezoelectric sensors in the second subset of piezoelectric sensors (Fig. 7 shows how the first group of transistors neighbor the second group of transistors).
Regarding claim 8, Bogdanov teaches wherein the first subset of piezoelectric sensors and the second subset of piezoelectric sensors are geometrically arranged in an alternating pattern (Fig. 7 shows how the first group of transistors neighbor the second group of transistors).
Regarding claim 10, Keski-Jasakari teaches comprising a control circuitry electrically coupled to the plurality of piezoelectric sensors and to the wakeup circuitry, wherein the wakeup circuitry is further configured to provide the wakeup signal at least to the control circuitry, and wherein the control circuitry is configured to: in response to receiving the wakeup signal while being in standby mode, switch to an active mode ([0073-0074] teaches the controller device 30 wakes up based on the piezoelectric sensor signals).
Regarding claim 11, Keski-Jasakari teaches wherein the control circuitry is further configured to: when in the active mode, obtain the electrical signal from each piezoelectric sensor in the plurality of piezoelectric sensors and locate and an object on the touch surface based on the obtained electrical signals ([0073-0074[0016-0018]).
Regarding claim 12, Keski-Jasakari teaches herein the electronic computing device is configured to wake up from a sleep mode in response to the wakeup signal([0029][0073-0074]).
Allowable Subject Matter
Claim 9 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 9 is indicated as allowable based on assigning the weighting factor to the piezoelectric sensors.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE L MATTHEWS/            Primary Examiner, Art Unit 2621